DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-4, 6,10-20, 21b, and 24 in the reply filed on 08/03/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 2-4, it is unclear what “the side” or “the side opposite the side” means since it is not clear what part the side is referring to.
In re claim 4, the term “a base” appears twice. It is unclear what structure is being claimed. Also holes are being claimed twice. It is also unclear whether the same hole is being claimed twice, or different holes are being claimed. The claim will be examined as best understood. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tsutsui et al. (US 6784773).
In re claim 1, Tsutsui, in figures 1-5, discloses a terminal, comprising: a first member having a leg (first member includes structures 14 and 18); and a second member (15-16) combined with the first member and having a contact, wherein the second member has at least three holes (16c-d), wherein the first member has at least three protrusions (14a, 18e) which are individually inserted into the least three holes, and wherein an intermediate hole among the at least three holes is arranged so as to be positioned on the side opposite the contact with respect to a straight line that contacts the edges of the outermost holes on the side close to the contact (both sides can be considered to be opposite the contact or close to the contact). With respect to crimping process, In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a terminal, does not depend on its method of production, i.e. crimping. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re claim 2, Tsutsui, in figures 1-5, discloses that the first member comprises a support part (the part on which the protrusions are formed) on which the at least three protrusions are formed, and wherein the support part supports the second member on 
In re claim 3, Tsutsui, in figures 1-5, discloses that the leg (18a) comprises a base (portion from which the leg extends) which protrudes from the second member toward the side opposite the side on which the contact is provided, and an end bent and extending from the base away from the second member (as shown in figures 1-3).
In re claim 4, Tsutsui, in figures 1-5, discloses a relay, comprising: a terminal comprising: a first member having a leg (first member includes structures 14 and 18); and a second member (15-16) combined with the first member and having a contact, wherein the second member has at least three holes (16c-d), wherein the first member has at least three protrusions (14a, 18e) which are individually inserted into the at least three holes, wherein an intermediate hole among the at least three holes is arranged so as to be positioned on the side opposite the contact with respect to a straight line that contacts the edges of the outermost holes on the side close to the contact (both sides can be considered to be opposite the contact or close to the contact), and wherein the leg comprises a base which protrudes from the second member toward the side opposite the side on which the contact is provided, and an end bent and extending from the base away from the second member (as seen in figures 1-3), and a base (24) which supports the terminal, wherein the base comprises: a hole (holes can be seen in figure 3) for guiding the end of the leg to the outside, and a raised part (outer portion of 24), having a recess which receives the base of the leg, and which protrudes more outwardly than the hole at a position of the recess. With respect to crimping process, in accordance to MPEP 2113, the method of forming the device is not germane to the In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Alexander Talpalatski/Primary Examiner, Art Unit 2837